Citation Nr: 1231804	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-19 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service connected peripheral neuropathy of the right lower extremity.

2.  Entitlement to a disability rating in excess of 30 percent for service connected peripheral neuropathy of the left lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel
INTRODUCTION

The Veteran served on active duty from September 1998 to October 2000 and from December 2003 to August 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2007 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego and Oakland, California.  Jurisdiction is currently with the RO in Oakland, California.  

In June 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA examination of her peripheral neuropathy of the lower extremities.  The action specified in the June 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran suffers from peripheral neuropathy of the bilateral lower extremities with symptoms that include loss of sensation, pain, and difficulty standing and walking; however, her disability does not result in complete paralysis of the lower extremity where the foot dangles or drops or in marked muscle atrophy.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 40 percent disability rating, but no greater, for service connected peripheral neuropathy of the right bilateral lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes 8520-8530 (2011).

2.  The criteria for entitlement to a 40 percent disability rating, but no greater, for service connected peripheral neuropathy of the left bilateral lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.120, 4.123, 4.124, 4.124a, Diagnostic Codes 8520-8530 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran is seeking an increased disability rating for her service connected peripheral neuropathy of the right and left lower extremities, which has been assigned a 30 percent disability rating for the entire period on appeal.  

The Veteran's peripheral neuropathy has been rated by analogy under Diagnostic Code 8521.  

Diagnostic Code 8521 provides the rating criteria for paralysis of the external popliteal nerve (common peroneal), and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the common peroneal nerve, which is rated as 40 percent disabling, contemplates foot drop and slight droop of the first phalanges of all toes, as well as inability to dorsiflex the foot; extension (dorsal flexion) of the proximal phalanges of toes is lost, abduction of the foot is lost, adduction is weakened, and anesthesia covers entire dorsum of the foot and toes.  38 U.S.C.A. § 4 .124a, Diagnostic Code 8521 (2011). 

Disability ratings of 10 percent, 20 percent and 30 percent are assignable for incomplete paralysis of the common peroneal nerve which is mild, moderate or severe in degree, respectively.  Id.  Diagnostic Code 8621 refers to neuritis of the common peroneal nerve while Diagnostic Code 8721 refers to neuralgia of this nerve.  

Because the Veteran has been diagnosed with peripheral neuropathy, the Board has also considered whether a higher disability could be assigned under Diagnostic Code 8520, which rates paralysis of the sciatic nerve. 

Under Diagnostic Code 8520, complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011). 

The only other diagnostic codes under which a higher disability rating could be assigned are Diagnostic Code 8524 and 8526, which rate paralysis of the internal popliteal nerve (tibial) and anterior crural nerve (femoral) respectively; however, a disability rating in excess of 30 percent can only be assigned under these diagnostic codes where there is complete paralysis of the nerve.

The term "incomplete paralysis" in peripheral nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to the varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note under "Diseases of the Peripheral Nerves."  38 C.F.R. § 4.124(a). 

The Board observes that the words "mild", "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011).

The Veteran was afforded a VA examination June 2007.  She described onset of peripheral neuropathy in 2004 or 2005, with current symptoms of numbness, tingling, and sharp pain in both feet.  She denied any functional impairment.  Monofilament testing was abnormal, with only 6 out of 10 points perceived bilaterally.  The Veteran was unable to perceive vibration in the bilateral lower extremities on the toes and ankles.  She also had decreased perception to light touch in the feet versus the proximal lower extremities and was unable to detect sharp versus light touch.  Reflex at knees and trace at ankles were equal.  Muscle strength was 5/5 in the lower extremities.  No lesions, blisters, or excoriations were noted on the feet.  

Since that time, VA treatment notes suggest a worsening of the Veteran's condition, including diminishing response to monofilament testing and complaints of weakness and difficulty walking when the Veteran first wakes up.  

In August 2011, the Veteran was afforded another VA examination.  At that time, the Veteran continued to complain of numbness and pain in the lower extremities, as well as twitching, balance problems, inability to feel hot water, and loss of fine motor skills secondary to loss of sensation.  She reported that she quit her job as a medical assistant in August 2011 because she could no longer tolerate standing for long periods of time and would sometimes lose her balance.  

On examination, sensation was decreased to light touch, vibration, pain/pinprick, and position.  The Veteran complained of dysethesias, described as "weird, sharp pains" from her toes to her hips.  Motor strength and muscle tone were normal, with no evidence of any muscle atrophy.  The function of any joint was not affected by the Veteran's nerve disability.  However, the Veteran had an abnormal gait.  Her feet were wide apart when walking and she was unable to perform a tandem gait.  She loses balance when her feet are together and is unable to stand one leg more than a ten seconds.  

Based on the above evidence, the Board finds that a higher disability rating under Diagnostic Code 8521 is not warranted because there is no evidence that the Veteran's peripheral neuropathy causes symptoms consistent with complete paralysis of the external popliteal nerve, such as foot drop or loss of range of motion of the foot.  

However, a 40 percent disability rating can be assigned under Diagnostic Code 8520 for symptoms consistent with moderately severe incomplete paralysis of the sciatic nerve.  This is based on the Veteran's subjective complaints of pain, numbness, and twitching in the feet and lower extremities and difficulty standing and walking, as well as objective evidence of diminished sensation in both lower extremities and a visibly altered gait.  

The Board has considered whether a 60 percent disability rating for severe incomplete paralysis is warranted, but there is no evidence that the Veteran's neurological disability has caused any muscular atrophy.  Accordingly, a higher disability rating is not warranted under Diagnostic Code 8520.  A disability rating in excess of 40 percent cannot be assigned under any diagnostic code except Diagnostic Code 8520.

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

In conclusion, entitlement to a 40 percent disability rating, but no greater, for service connected peripheral neuropathy of both the bilateral lower extremities is granted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the duty to notify and assist was satisfied by a letter sent to the Veteran in January 2007.  This letter informed the Veteran of what evidence was required to substantiate her claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The appellant was afforded a VA medical examination in June 2007 and August 2011.  These examinations are based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  These examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a 40 percent disability rating, but no greater, for service connected peripheral neuropathy of the left and right lower extremities is granted.  


REMAND

During her most recent VA examination in August 2011, the Veteran reported that she had quit her job as a medical assistant because of difficulty standing and walking for long periods of time, balance problems, loss of manual dexterity, difficulty carrying and lifting, pain, weakness, fatigue, and lack of stamina which she attributes to bilateral peripheral neuropathy of the upper and lower extremities.  It is unclear from the record whether she has found other employment since that time (the Veteran is asked to so indicate). 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Thus, although the issue of TDIU was not addressed by the RO, the Board will address whether the Veteran has been entitled to TDIU for any time during the appeal period.  The Board has listed the TDIU issue as a separate claim for administrative purposes. 

While it appears that the Veteran's service connected peripheral neuropathy of the right and left lower extremities was a key factor in the Veteran's decision to leave her most recent employment, the Board notes that the Veteran's job as a medical assistant was described by the August 2011 VA examiner as "exacting" and it is unclear from the record whether the Veteran would be able to handle a less demanding occupation.  

Accordingly, on remand, the Veteran should be afforded a VA general medical examination and opinion to determine whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected disabilities alone, without considering any non-service connected medical problems, prevent the Veteran from finding or maintaining substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination of all her service connected disabilities.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of her disabilities upon her ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's service connected disabilities alone, without regard to any non-service connected medical problems, render the Veteran unable to find and maintain substantially gainful employment.  Indications of exaggeration of her complaints, if any, should be noted.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


